DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
	Claims 1, 4-13, and 17-18 are allowed, with claim 1 being the independent claim. 

Examiner’s Statement on Rejoinder
	Although claims 4-9 and 12 were previously withdrawn, each of these dependent claims depends either directly or indirectly from the allowed independent claim 1. Accordingly, claims 4-9 and 12 are being rejoined and are also allowed, as indicated in the Allowable Claims section directly above. 
	
Canceled Claims
	Claims 14-16 were previously withdrawn independent claims, and were not amended throughout prosecution to maintain consistency with the amendments of independent claim 1. Accordingly, claims 14-16 are not being rejoined and are canceled. 
	Claims 2-3 were previously indicated as being canceled by Applicant. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The application has been amended as follows: 

14-16. (Canceled) 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a first calculation unit for calculating an average value of the pixel values" in claims 1 and 17-18
“a second calculation unit for calculating…” in claim 1
“estimation unit estimates information” in claims 1 and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The search was updated following the filing of the RCE on 09/03/2021. 

As part of the updated search, additional references were found to be relevant to amended independent claim 1. In particular, Kawanishi (US 2016/0354052 A1, hereinafter “Kawanishi”), also cited in the relevant prior art section of the Final Rejection dated 06/07/2021, discloses certain features of the independent claim, such as: 
A radiation imaging system ("radiography system comprises an imaging device 1 and a computer 2 including the radiographic image processing device" Kawanishi: [0041]) comprising: 
a detector ("radiation detector for detecting radiation passing through the subject" Kawanishi: [0008]) including a plurality of pixels arranged in a matrix and acquiring pixel values ("the value of each pixel in the radiographic image of the subject M" Kawanishi: [0058]) corresponding to incident radiation transmitted through a subject corresponding to each of the plurality of pixels ("radiographic image which is captured by irradiating a subject with radiation is acquired" Kawanishi: Abstract), 
an estimation unit which estimates information on thicknesses ("the body thickness information acquisition unit 22 estimates the body thickness of the subject M and acquires the estimated body thickness as body thickness information (Step ST2)" Kawanishi: [0056]) and mixing ratio of substances included in the subject, the estimation unit having a first table (“FIG. 9 is a diagram illustrating a lookup table” Kawanishi: [0036]) indicating the relationship between the average value of the pixel values of an arbitrary pixel among the plurality of pixels, the thicknesses of the substances included in the subject ("acquires a lookup table (hereinafter, referred to as LUT0) in which a pixel value corresponding to the and the mixing ratio of the substances included in the subject. 
Kawanishi remains silent on the above underlined portions as well as a second table indicating the relationship between an average value of radiation quantum energy of the arbitrary pixel, the thicknesses of the substances included in the subject, and the mixing ratio of the substances included in the subject, a first calculation unit for calculating an average value of pixel values of the arbitrary pixel, a second calculation unit for calculating the average value of the radiation quantum energy of the arbitrary pixel on the basis of a variance value of pixel values of the arbitrary pixel and the average value of pixel values of the arbitrary pixel calculated by the first calculation unit, and wherein the estimation unit estimates information on the thickness and the mixing ratio of the substances included in the subject corresponding to the arbitrary pixel by referring to the first table and the second table, with respect to the average value of pixel values of the arbitrary pixel calculated by the first calculating unit and the average value of the radiation quantum energy of the arbitrary pixel calculated by the second calculation unit.
Examiner has identified further references that teach the claimed “mixing ratio of the substances” and “the average value of the pixel values of an arbitrary pixel.” Regarding the mixing ratio, Misawa teaches that a “component ratio calculation means may calculate the component ratio of human body components.” Regarding the average value of the pixel values of the arbitrary pixel, Machida teaches that "the average pixel value of pixel values at the same position P in N (N is a natural number of 2 or more) X-ray images is calculated." Given that Kawanishi discloses the estimation unit having a first table indicating the relationship between the pixel values and the thicknesses of the substances, as well as that Misawa teaches the mixing (component) ratio and Machida teaches the average value of the pixel values, one of ordinary skill in the art would be motivated to combine these three references to form a table indicating the relationship between the average value of the pixel 
However, while Kawanishi does disclose a second table, the second table disclosed by Kawanishi does not indicate the relationship between an average value of radiation quantum energy of the arbitrary pixel, the thicknesses of the substances included in the subject, and the mixing ratio of the substances included in the subject. 
In the updated search following the filing of the RCE, an additional reference was found that teaches calculating the average value of the radiation quantum energy of the arbitrary pixel, as Seppi et al. (US 2013/0010927 A1, hereinafter “Seppi”) teaches that "the area under a peak may be representative of the intensity of radiation characterized by, for example, its mean quantum energy, at the detector due to scatter interactions within a volume (voxel) of material under investigation" (Seppi: [0089]). While Seppi teaches calculating the average value of the radiation quantum energy, Seppi remains silent on calculating the average value of the radiation quantum energy of the arbitrary pixel on the basis of a variance value of pixel values of the arbitrary pixel. Furthermore, Seppi remains silent on a table indicating the relationship between an average value of the radiation quantum energy of the arbitrary pixel, the thicknesses of the substances included in the subject, and the mixing ratio of the substances included in the subject. 
Thus, the prior art references Kawanishi, Misawa, Machida, and Seppi, both when considered individually and in combination, do not teach the limitation of “wherein the estimation unit estimates information on the thickness and the mixing ratio of the substances included in the subject by referring to … the second table, with respect to … the average value of the radiation quantum energy of the arbitrary pixel calculated by the second calculation unit.”
Accordingly, independent claim 1, as well as pending claims depending therefrom, are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title of the Invention
	The title of the invention has been changed, as per MPEP 606, to be more descriptive of the invention, as indicated on the Bib Data Sheet. 

Conclusion
	Claims 1, 4-13, and 17-18 are allowed, with claim 1 being the independent claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793